Title: From Benjamin Franklin to John Dawe et al., 24 September 1779
From: Franklin, Benjamin
To: Dawe, John


Gentlemen
Passy Sept. 24. [1779]
I received your Request, dated the 24th Inst. and have by this Oportunity desired M. Schweighauser to furnish Such of you as absolutely want with Shoes stockings, Shirts, &c. and to take care of you till you can find Opportunities of getting home. Wishing you a happy Sight of your own Country, after your long unfortunate Captivity, I, am, Gentlemen, Your Most obedient and most humble servant
BF
To Mr. John Dawe Prize master and others.
